Judgment unanimously affirmed, without costs. Memorandum: The trial court found that the plaintiff husband is entitled to a divorce upon the grounds of his wife’s cruel and inhuman treatment toward him which rendered it improper and unsafe for him to cohabit with her. We believe that the evidence before the trial court was sufficient to support its findings of fact and see no reason to disturb its conclusion granting plaintiff a *823divorce, particularly where, as here, to do so would needlessly prolong the obviously defunct marriage (Hessen v Hessen, 33 NY2d 406; Echevarria v Echevarria, 40 NY2d 262). (Appeal from judgment of Niagara Supreme Court—divorce.) Present—Marsh, P. J., Cardamone, Mahoney, Dillon and Goldman, JJ.